          Case 2:19-cv-02190-JJT-CDB Document 205 Filed 02/26/21 Page 1 of 9




1    Mandi J. Karvis/Bar No. 021858
2    Isaiah X. Herrera/Bar No. 034215
     WICKER SMITH O'HARA McCOY & FORD, P.A.
3    One N. Central Ave., Suite 885
     Phoenix, AZ 85004
4
5    Firm E-mail: PHXcrtpleadings@wickersmith.com
6
     Mandi J. Karvis
7     Direct Phone: (602) 648-2240
      Fax: (602) 812-4986
8     E-mail: MKarvis@wickersmith.com
9
     Isaiah X. Herrera
10    Direct Phone: (602) 648-2243
11    Fax: (602) 812-4986
      Email: IHerrera@wickersmith.com
12
13   Attorneys for Cynthia Renee FallHowe, M.D.

14
15                         IN THE UNITED STATES DISTRICT COURT

16                              FOR THE DISTRICT OF ARIZONA
17
     De'Vonne Gonzales, on behalf of Aaron        Case No.: 2:19-cv-02190-PHX-JJT-CDB
18   Salter's surviving beneficiaries, and as
19   Personal Representative of the Estate of     DEFENDANT CYNTHIA RENEE
     Aaron Salter, deceased,                      FALLHOWE’S REPLY IN SUPPORT
20                                                OF HER MOTION FOR SUMMARY
21            Plaintiff,                          JUDGMENT

22   v.
23                                                {ORAL ARGUMENT REQUESTED}
     Corizon Health, Inc., Corizon, LLC, Murray
24   Young, James Baird, Renee Fallhowe, Leo
25   Easley, Ryan Diaz, ASPC-Tucson Site          (Assigned to Honorable John J. Tuchi)
     Medical Director, and all Unknown
26   Agents/Employees of Corizon Health, Inc.
     and/or Corizon, LLC responsible to treat,
27
     monitor, and/or refer Aaron Salter for
28
           Case 2:19-cv-02190-JJT-CDB Document 205 Filed 02/26/21 Page 2 of 9




1
      treatment whose authority and/or identity
2     becomes known,
               Defendants.
3
4
            Pursuant to Federal Rules of Civil Procedure 56, Defendant Cynthia Renee FallHowe,
5
     M.D., by and through undersigned counsel, submits this Reply memorandum in further support
6
     of Defendant Cynthia Renee FallHowe’s Motion for Summary Judgment (Dkt.182). This Reply
7
     is based on all pleadings, motions, responses and replies thereto, other documents filed in this
8
     case, as well as records filed and other oral and documentary evidence associated with this matter,
9
     all of which are herein incorporated by reference. Dr. FallHowe was not involved in the care and
10
     treatment of the decedent and Plaintiff cannot establish a causal link between the alleged
11
     negligence of Dr. FallHowe and the decedent’s death. As such, judgment should be granted in
12
     her favor.
13                      MEMORANDUM OF POINTS AND AUTHORITIES
14   I.     INTRODUCTION
15          Plaintiff’s Response (Dkt. 198) does a few remarkable things. First, it concedes key facts
16   in support of Dr. FallHowe’s Motion for Summary Judgement. Next, the Response inaccurately
17   states that certain material facts are disputed, but fails to show how they are disputed. Lastly,
18   Plaintiff’s Response astonishingly fabricates facts. Plaintiff improperly attempts to lump Dr.
19   FallHowe, Corizon’s Chief Medical Officer, in as one of the day-to-day healthcare providers who
20   were actually directly involved in the care and treatment of Mr. Salter. Plaintiff also improperly
21   implies that the comments they cited from the Arizona Medical Board’s April 15, 2010 meeting
22   were directly toward Dr. FallHowe, which is simply untrue. The Arizona Medical Board took no
23   action against Dr. FallHowe and found no standard of care violations on her part. Ultimately,
24   Plaintiff’s Response fails to show a genuine dispute of material fact and as such, summary
25   judgment should be granted in Dr. FallHowe’s favor.
26          The material facts remain undisputed. The Parties agree that Dr. FallHowe was not directly
27   involved in the care of patients at the Arizona Department of Corrections (hereafter “ADOC”).

28   The Parties also agree that the first time Dr. FallHowe was even made aware of Mr. Salter’s



                                                    -2-
           Case 2:19-cv-02190-JJT-CDB Document 205 Filed 02/26/21 Page 3 of 9




1    situation was at the end of May 2017, specifically May 26, 2017, which is just shy of 60 days
     before Mr. Salter’s death. Plaintiff claims that Dr. FallHowe was negligent for failing to ensure
2
     that Mr. Salter was sent urgently to urology and failed to use her override authority to ensure a
3
     more timely referral, but ignores the fact that she was not presented with the opportunity to utilize
4
     her override authority and did in fact try to get him seen by a urologist sooner. Plaintiff agrees
5
     that Dr. FallHowe was not personally involved in Mr. Salter’s care until May 26, 2017. Plaintiff
6
     does not dispute that Dr. FallHowe instructed the providers at ASPC-T Santa Rita to appeal the
7
     case so that she could review the Alternative Treatment Plan (“ATP”) and original treatment plan
8
     proposed by the provider and approve one of the plans. Plaintiff also does not dispute that there
9
     is no evidence that Dr. FallHowe received an appeal request relating to Mr. Salter being seen by
10
     an urologist that she denied. In short, Plaintiff cannot establish that Dr. FallHowe did anything to
11
     delay the medical care of the decedent, and rather, she only tried to speed up the process of getting
12
     Mr. Salter seen by appropriate specialists.
13
            Plaintiff’s Controverting Statement of Facts (Dkt. 199) inaccurately states that certain
14
     material facts are disputed, but fails to show how they are disputed. The first example of this is
15
     Plaintiff’s attempt to dispute that Dr. FallHowe promptly responded to communications regarding
16
     Mr. Salter. Plaintiff attempts to dispute by referencing an override capability that Dr. FallHowe
17
     allegedly failed to use; however, this controverting statement does not directly address that Dr.
18   FallHowe did indeed respond promptly to communications regarding Mr. Salter. Thus, this fact
19   remains undisputed.
20          More baffling is Plaintiff’s attempt to dispute that a germ-cell tumor is one of the fastest
21   growing types of cancer that can rapidly progress from localized to metastatic disease. Plaintiff
22   again tries to dispute this material fact by changing the subject and addressing the survival rates
23   on different stages of testicular cancer. None of Plaintiff’s factual material cited disputes that a
24   germ-cell tumor is one of the fastest growing types of cancer, so again, Plaintiff’s “dispute” is not
25   supported by factual material. This fact too, remains undisputed despite Plaintiff’s conclusory
26   statement to the contrary.
27          Lastly, Plaintiff once more attempts to improperly dispute that their own expert, Dr. Kern,
28   acknowledged that Dr. FallHowe requested another urologist be found because she was not


                                                     -3-
           Case 2:19-cv-02190-JJT-CDB Document 205 Filed 02/26/21 Page 4 of 9




1    satisfied about the timing of Mr. Salter’s then scheduled urology appointment. This time, Plaintiff
     “disputes as incomplete,” citing once more an override authority that Dr. FallHowe allegedly
2
     failed to use. This again does not specifically address and establish a dispute of the fact that Dr.
3
     Kern acknowledged this act by Dr. FallHowe. This attempt to dispute as “incomplete” is yet
4
     another conclusory statement unsupported by factual material. Thus, it remains undisputed that
5
     Plaintiff’s expert, Dr. Kern, acknowledged that Dr. FallHowe requested another urologist be found
6
     because she was not satisfied about the timing of Mr. Salter’s then scheduled urology
7
     appointment.
8
              These attempts by Plaintiff to create a genuine dispute as to Dr. FallHowe’s role in this
9
     case and the death of Mr. Salter completely fail. Short of picking apart each of the several
10
     inaccuracies of Plaintiff’s Response, these instances above show that there is no genuine dispute
11
     of material fact. Plaintiff attempts to cherry pick only the portions of the facts which they like
12
     while ignoring those that do not support their case against Dr. FallHowe.
13
     II.      LEGAL ARGUMENT
14
              A court must grant summary judgment “if the movant shows that there is no genuine
15
     dispute as to any material fact and the movant is entitled to a judgment as a matter of law.”
16
     Fed.R.Civ.P. 56(a). Under summary judgment practice, the moving party bears the initial
17
     responsibility of presenting the basis for its motion and identifying those portions of the record,
18
     together with affidavits, that it believes demonstrate the absence of a genuine issue of material
19
     fact. See Celotex, 477 U.S. at 323; Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001) (en
20
     banc).
21
              If the moving party meets its burden with a properly supported motion, the burden then
22
     shifts to the opposing party to present specific facts that show there is a genuine issue for trial.
23
     Fed.R.Civ.P. 56(c)(4) and 56(e); Auvil v. CBS "60 Minutes", 67 F.3d 816, 819 (9th Cir. 1995); see
24
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The opposing party need not establish
25
     a material issue of fact conclusively in its favor; it is sufficient that "the claimed factual dispute
26
     be shown to require a jury or judge to resolve the parties' differing versions of the truth at trial."
27
     First Nat'l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968). But conclusory
28
     allegations, unsupported by factual material, are insufficient to defeat a motion for summary

                                                     -4-
           Case 2:19-cv-02190-JJT-CDB Document 205 Filed 02/26/21 Page 5 of 9




1    judgment. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Instead, the opposing party must,
2    by affidavit or as otherwise provided by Rule 56, designate specific facts that show there is a
3    genuine issue for trial. Anderson, 477 U.S. at 249; 11 *11 Devereaux, 263 F.3d at 1076.
4           In assessing whether a party has met its burden, the court views the evidence in the light
5    most favorable to the non-moving party. Allen v. City of Los Angeles, 66 F.3d 1052, 1056 (9th
6    Cir. 1995). If the evidence of the non-moving party is merely colorable or is not significantly
7    probative, summary judgment may be granted. Anderson, 477 U.S. at 249.
8           A. Plaintiff has not established a causal link between Dr. FallHowe’s role as Chief
9              Medical Officer and Mr. Salter’s death.
10          Despite Plaintiff’s attempts to distract from the issues, Plaintiff fails to show an act or
11   omission on the part of Dr. FallHowe that lead to causing or contributing to causing Mr. Salter’s
12   death. Plaintiff must demonstrate “a natural and continuous sequence of events stemming from
13   the defendant's act or omission, unbroken by any efficient intervening cause, that produces an
14   injury, in whole or in part, and without which the injury would not have occurred.” Barrett v.
15   Harris, 207 Ariz. 374, 86 P.3d 954 (Ariz. App. 2004). This intervening cause has to be "an
16   independent cause that occurs between the original act or omission and the final harm and is
17   necessary in bringing about that harm." Id. Finally, unless the connection is “readily apparent,”
18   the plaintiff must show connection through expert medical testimony. Id.
19          In Plaintiff’s Response, Plaintiff half-heartedly argues that the causal connection between
20   Dr. FallHowe’s alleged acts or omissions is readily apparent and as such, expert testimony is not
21   required. But this is simply not the case here. If this Court were to consider this connection as
22   readily apparent, the Parties would be relying on the jury to understand the different stages of
23   germ-cell tumors, when Mr. Salter’s metastatic cancer progressed to which stage, and whether Dr.
24   FallHowe could have done anything to prevent Mr. Salter’s rapidly progressing disease when she
25   was finally made aware of it at the end of May 2017. Those things obviously exceed the
26   knowledge of lay people and as such require expert testimony. The requirement for expert
27   testimony is tailor-made for a case such as this one and Plaintiff has failed to deliver an expert to
28   testify that the required causal nexus exists between any action or inaction of Dr. FallHowe and


                                                     -5-
           Case 2:19-cv-02190-JJT-CDB Document 205 Filed 02/26/21 Page 6 of 9




1    Mr. Salter’s unfortunate death.
2           As if acknowledging that expert testimony is in fact required, Plaintiff cited to the
3    testimony of their retained experts, but still failed to establish a causation connection between Dr.
4    FallHowe’s alleged negligence and the death of Mr. Salter. What is even more troubling is that
5    Plaintiff’s counsel actually blatantly mischaracterizes the testimony of their oncology expert, Dr.
6    Freidlander. In bold Plaintiff’s counsel states that “Dr. Friedlander further testified Aaron’s
7    cancer was left untreated for so long it spread to his brain and that the spread was recent in August
8    2017.” However, the actual testimony by Dr. Friedlander that was directly quoted below clearly
9    shows that Dr. Friedlander said that the very small brain metastases “happened within the recent
10   month.” (Dkt. 198, page 7, line 6, through page 8, line 6). Contrary to Plaintiff’s assertions,
11   expert testimony is required and the testimony that Plaintiff provided falls far short of establishing
12   a causation connection between Dr. FallHowe’s alleged negligence and the death of Mr. Salter.
13   As such, Plaintiff’s wrongful death claim against Dr. FallHowe must fail.
14          B. Plaintiff cannot establish deliberate indifference against Dr. FallHowe.
15          Plaintiff’s claim for deliberate indifference is nothing short of a desperate attempt to lump
16   in one more medical professional to the claim. Despite an unjustifiable attempt to create a material
17   fact that does not exist, the deliberate indifference claim as to Dr. FallHowe remains vague and
18   subject to summary judgment. As cited in Plaintiff’s Response, to establish deliberate indifference
19   when there are numerous defendants involved, "(t)he prisoner must set forth specific facts as to
20   each individual defendant's deliberate indifference." Leer v. Murphy, 844 F.2d 628 (9th Cir.
21   1988). “(I)solated occurrences of neglect do not amount to a constitutional violation." O'Loughlin
22   v. Doe, 920 F.2d 614 (9th Cir. 1990).
23          Here, to justify the claim of deliberate indifference against Dr. FallHowe, Plaintiff outright
24   mischaracterizes a fact in the statement of facts. Plaintiff claims that Dr. FallHowe “interfered”
25   with Mr. Salter’s care by instructing NP Easley to write a note denying Mr. Salter’s reported pain
26   out of fear of Dr. Robertson’s involvement. This is a dangerous misrepresentation to the Court.
27   At first glance, it looks like Dr. FallHowe could have had some ill-intent or something closer to
28   what is required in a U.S.C. § 1983 claim, but Plaintiff does not paint the full picture. Dr.


                                                     -6-
           Case 2:19-cv-02190-JJT-CDB Document 205 Filed 02/26/21 Page 7 of 9




1    FallHowe was merely asking NP Easley to write a note reiterating what NP Easley told Dr.
2    FallHowe. With Plaintiff’s misrepresentation in mind, it is important to directly quote NP Easley:
3           This patient pain is not a 9/10 he states its (sic) a 9 but his behavior is not consistent
            with his score. He is very calm and relaxed/jovial… He is doing well at this time
4
            and will continue to monitor his pain and his behavior.
5    (Dkt. 199-2, at p.36). In response to this, Dr. FallHowe stated:
6           Would you add a note that indicates that his complaints are not consistent with his
7           behavior and your observations. Dr. Robertson is all over this… This is a case that
            we need to send to another urologist to have completed within 60 days.
8
     (Dkt. No. 199-2, at p. 38). Full transparency of this interaction shows that Dr. FallHowe was
9
     merely asking NP Easley to write a note reflecting NP Easley’s observation that Mr. Salter’s
10
     subjective pain level of 9/10 was not consistent with his behavior during the subject visit. This is
11
     not anything close to the wicked act that Plaintiff tries to characterize in Plaintiff’s Response. In
12
     fact, there is nothing unusual, let alone nefarious, about Dr. FallHowe’s instruction to NP Easley
13
     or his observations about Mr. Salter during the visit. Health care providers are trained to use their
14
     own judgment and objective evidence to determine the validity of patient’s subjective complaints.
15
            Plaintiff’s attempt to twist the facts aside, Dr. FallHowe is not even alleged to have actually
16
     taken affirmative action or failed to take action that actually harmed the decedent. The undisputed
17
     material facts are that Dr. FallHowe was first made aware of Mr. Salter’s situation at the end of
18
     May 2017, and from that point on, she never denied an appeal request relating to Mr. Salter’s care
19
     and always promptly responded to inquiries from Dr. Robertson about Mr. Salter’s situation and
20
     did whatever was asked of her to help facilitate getting him an earlier appointment for specialty
21
     care. Sadly, by the time Dr. FallHowe was asked to intervene, the dye was already cast and there
22
     was nothing that she could have done to change the ultimate outcome. Plaintiff’s own expert
23
     acknowledged that Dr. FallHowe was not satisfied about the timing of Mr. Salter’s urology
24
     appointment and requested another urologist be found. Plaintiff’s expert also recognized that Dr.
25
     FallHowe was prompt in responding to e-mails regarding Mr. Salter. None of these undisputed
26
     material facts rise to conduct by Dr. FallHowe that shows a purposeful act or failure to respond to
27
     Mr. Salter’s pain or possible medical need. Thus, Plaintiff’s deliberate indifference claim against
28
     her must fail.


                                                      -7-
            Case 2:19-cv-02190-JJT-CDB Document 205 Filed 02/26/21 Page 8 of 9




1    III.   CONCLUSION
2           For Plaintiff’s Response to conclude with a bible verse is the very definition of irony when
3    his pleading is filled with intentional mischaracterizations and misrepresentations of the evidence
4    in an improper attempt to defeat Dr. FallHowe’s Motion for Summary Judgment. For the
5    foregoing reasons, Defendant Cynthia Renee FallHowe, M.D. respectfully asks this Court to grant
6    summary judgment in favor of her on all claims. Plaintiff has failed to establish a genuine dispute
7    of material fact in the claims against Dr. FallHowe. Despite mischaracterizing facts, the material
8    facts remain undisputed and Plaintiff has failed to show that there is a causal connection between
9    Dr. FallHowe’s role in this case and Mr. Salter’s death. Similarly, Plaintiff has failed to show
10   deliberate indifference as to Dr. FallHowe. As such, Dr. FallHowe respectfully requests that this
11   Court grant summary judgment in her favor.
12
            RESPECTFULLY SUBMITTED this 26th day of February, 2021
13
                                               WICKER SMITH O’HARA McCOY & FORD, P.A.
14
15                                             By: /s/Mandi J. Karvis
                                                   Mandi J. Karvis
16                                                 Isaiah X. Herrera
                                                   One N. Central Avenue, Suite 885
17                                                 Phoenix, AZ 85004
                                                   Attorneys for Cynthia Renee FallHowe, M.D.
18
19
20
                                     CERTIFICATE OF SERVICE
21
22          I hereby certify that on February 26, 2021, I electronically transmitted the attached

23   document to the Clerk’s Office using the CM/ECF System for filing thereby transmitting a Notice

24   of Electronic Filing to all CM/ECF registrants.

25
26
27
28


                                                    -8-
          Case 2:19-cv-02190-JJT-CDB Document 205 Filed 02/26/21 Page 9 of 9




1          I hereby certify that on February 26, 2021, I served the attached document via e-mail on
2    the following:
3
     David A. Chami, Esquire
4    CHAMI LAW FIRM, PLLC
     E-mail: david@pricelawgroup.com
5    Attorney for Plaintiffs
6    Nemer N. Hadous, Esquire
     HADOUS ǀ CO. PLLC
7    E-mail: nhadous@hadousco.com
     Attorney for Plaintiffs
8
     Anthony J. Fernandez, Esquire
9    Alyssa R. Illsley, Esquire
     Dustin Christner, Esquire
10   QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
     E-mail: aferandez@qpwblaw.com
11   E-mail: dustin.christner@qpwblaw.com
     E-mail: alyssa@illsley@qpwblaw.com
12   Attorneys for Defendants Corizon Health, Inc.,
13   Corizon Health, LLC, Young, Easley, Diaz and Baird

14
     /s/Vicki L. Cobbs
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
